DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 06 April 2020.
Claims 1-23 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the examiner. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
Regarding Claim 15:
 a figure showing a graph of the equation 
    PNG
    media_image1.png
    86
    423
    media_image1.png
    Greyscale
 must be shown or the feature(s) canceled from the claim(s) 15;
further, “where α has a value greater than or equal to 1,” and “where β has a value greater than 1” must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.

Claim Objections
Claims 2-3, 9-11, and 13-23 are objected to because of the following informalities: the Examiner suggests amending the claim language of claims 2-3, 9-11, and 13-23 to include the reference character(s) within parentheses. Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. Generally, the presence or absence of such reference characters does not affect the scope of a claim. (See MPEP 608.01(m))
Claim 9 is further objected to because of the following informalities: for clarity and antecedent basis purposes, the Examiner suggests amending the claim language "qA" to instead be "wA" since it appears a clerical error has occurred.
the tip 
Claim 11 is further objected to because of the following informalities: the claim language "a width wSA of the tip wall" in combination with the claim language in Claim 10 "the tip wall increases in width wSA" renders the claim unclear. The Examiner notes that since the width is already disclosed in Claim 10, the language "a width wSA" brings into question whether an additional structure is required. The Examiner suggests amending the claim language to instead be, "the width wSA". The Examiner further notes that since a tip wall inherently comprises a length and a width, the terms "length" and "width" inherently have antecedent basis.
Claim 13 is further objected to because of the following informalities: the claim language ""at least 1.5 hg but no more than 3.5 hg" renders the claim unclear. Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). (See MPEP 2173.05) The Examiner suggests amending the language to instead be, "at least 1.5 the tip gap (hg) but no more than 3.5 the tip gap (hg)".
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: Regarding paragraph [0024], the language “where 0 has a value greater than 1, advantageously less than or equal to 5 .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 15:
The Examiner notes: with respect to the written description requirement, the specification fails to describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention comprising “a distance W of a point on the transition region to the suction surface wall or 
    PNG
    media_image1.png
    86
    423
    media_image1.png
    Greyscale
 where α has a value greater than or equal to 1, where β has a value greater than 1.” As best understood by the Examiner, according to paragraph [0095] the disclosure states, “Factor α is equal to or greater than 1 and is advantageously less than or equal to 5;” and “Factor β is equal to or greater than 1 and is advantageously less than or equal to 5. An advantageous range of factor β is between and including 1 and 2”; thus it appears the Applicant has merely erroneously truncated the claim language beyond the scope of the disclosure. As such Applicant has failed to show evidence of possession of alpha having any value up to an infinite value. Applicant has also alleged that it is advantageous to have alpha within the value of 1 to 5 and beta between 1 and 2, but has provided no evidence that these functions and advantages would extend to any alpha from 5 to infinity or any beta from 1 to infinity. It is noted that originally filed claims may lack written description support if an end result is claimed (i.e. the advantageous of the function of claim 15) without specifically defining the structure by which the end result is achieved (in this case Applicant has provided a range which can encompass exponents from 1 to infinity and thus a nearly infinite range of structures).
Consequently, the written description fails to describe “where α has a value greater than or equal to 1" and “where β has a value greater than 1” that is sought to be patented in such a way as to demonstrate the applicant was in possession of the invention that is claimed at the time of filing, therefore the disclosure fails to meet the ""written description"" requirement. (See MPEP 2163)

Regarding 19-23:
Claims 19-23 are rejected by virtue of dependence on a rejected claim(s).


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 13-16, and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 4:
The claim language "the transition region of the suction surface wall extends from the shoulder in a direction towards the pressure surface," renders the claim indefinite. While Claim 1 encompasses the transition region being a transition between either of the pressure or suction sides and the tip, Claim 4 fails to clearly limit the transition region to be formed on the suction surface, and merely recites "the transition region of the suction surface". While it is implied that the claim is now limiting the transition region to be on the suction side of the blade, one of ordinary skill in the art would not be apprised to the 
Regarding Claim 13:
The claim language "a distance h2A from each of a pressure side inflexion line and a suction side inflexion line to the casing has a value of at least 1.5 hg but no more than 3.5 hg" renders the claim indefinite. The Examiner notes it is not clear if the language is attempting to encompass an inflexion line on both the suction and pressure sides, or if the only one inflection line is encompassed.  The Examiner further notes that “[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable ... as indefinite.” In this instance the language could be interpreted to require an inflexion line on both the pressure and suction sides, or if only one or the other. (See Ex parte Miyazaki, 2008 WL 5105055, at *5 (BPAI Nov. 19, 2008) (precedential) For purposes of examination, in view of paragraphs [0077-78] the language is interpreted to instead be, "a distance h2A from one of a pressure side inflexion line or a suction side inflexion line to the casing has a value of at least 1.5 hg but no more than 3.5 hg", for which the Applicant is in possession.

The claim language “
    PNG
    media_image1.png
    86
    423
    media_image1.png
    Greyscale
” renders the claim indefinite because it is not clear which values are affected by the sin function, and which are not. The Examiner suggests amending the claim language to include parenthesis which open directly after the “sin” and close after the appropriately encompassed function. The Examiner further notes that “[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable ... as indefinite.” In this instance the language could be interpreted as [            
                s
                i
                n
                ⁡
                (
                
                    
                        π
                    
                    
                        2
                        β
                    
                
                )
                ]
                *
                [
                (
                1
                -
                
                    
                        
                            
                                h
                            
                            
                                h
                                1
                                a
                                -
                                h
                                g
                            
                        
                    
                
                ]
            
         or             
                s
                i
                n
                ⁡
                [
                (
                
                    
                        π
                    
                    
                        2
                        β
                    
                
                )
                )
                *
                (
                1
                -
                
                    
                        
                            
                                h
                            
                            
                                h
                                1
                                a
                                -
                                h
                                g
                            
                        
                    
                
                ]
            
        .. (See Ex parte Miyazaki, 2008 WL 5105055, at *5 (BPAI Nov. 19, 2008) (precedential)
Regarding Claims 16 and 19:
The term "preferably" in claims 16 and 19 is a relative term which renders the claim indefinite. The term "preferably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what extent the angle ϕ or the angle θ can deviate from 0° and 90°, respectively, and still be preferably 0° and 90°.
Regarding claims 5, 14-16 and 19-23:
Claims 5, 14-16 and 19-23 are rejected by virtue of dependence on rejected claims.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis et al (US 20170145828 A1), hereafter referred to as Lewis.
Regarding Claim 1, Lewis discloses the following:
 A compressor aerofoil (36) for a turbine engine (see [0041], claim 14), the compressor aerofoil (36) comprising:
a tip portion (46) which extends from a main body portion (body of 36);
the main body portion (body of 36) defined by:
a suction surface wall (wall of 44) having a suction surface (44),
a pressure surface wall (wall of 42) having a pressure surface (42), whereby the suction surface wall (wall of 44) and the pressure surface wall (wall of 42) meet at an aerofoil (36) leading edge (38) and an aerofoil (36) trailing edge (40),
the tip portion (46) comprising:
a tip wall (wall of 46) which extends from the aerofoil (36) leading edge (38) to the aerofoil (36) trailing edge (40);
the tip wall (wall of 46) defining a squealer (200) and having a tip surface (224); and

a shoulder (220) is provided on the other of the suction surface wall (wall of 44) or the pressure surface wall (wall of 42);
wherein the shoulder (220) extends between the aerofoil (36) leading edge (38) and the aerofoil (36) trailing edge (40); and
a transition region (222) tapers from the shoulder (220) in a direction to the tip wall (wall of 46),
wherein, in cross-section, there is a smooth blend (wall 222 forms a "smooth blend" see FIG. 17, [0089]) formed by the shoulder (220) and the other of the suction surface wall (wall of 44) or the pressure surface wall (wall of 42), and
the transition region (222) forms a discontinuous curve (edge formed by intersection of 222 and 224) with the tip surface (224).
Regarding Claim 2, Lewis discloses the following:
 The compressor aerofoil (36) as claimed in claim 1,
wherein the smooth blend (wall 222 forms a "smooth blend" see FIG. 17, [0089]) comprises an intersection having an angle ϕ defined between a tangent of the shoulder (220) and a tangent of the other of the suction surface wall (wall of 44) or pressure surface wall (wall of 42).
Regarding Claim 3, Lewis discloses the following: 
 The compressor aerofoil (36) as claimed in claim 1,

Regarding Claim 6, Lewis discloses the following: 
 The compressor aerofoil (36) as claimed in claim 1, wherein
the shoulder (220) is provided on the pressure surface wall (wall of 42); and
the suction surface (44) extends to the tip wall (wall of 46).
Regarding Claim 7, Lewis discloses the following: 
 The compressor aerofoil (36) as claimed in claim 6, wherein:
the tip wall (wall of 46) defines a tip surface (224) which extends from the aerofoil (36) leading edge (38) to the aerofoil (36) trailing edge (40);
the transition region (222) of the pressure surface wall (wall of 42) extends from the shoulder (220) in a direction towards the suction surface (44), and
at a pressure side inflexion point (there is inherently an inflexion point and inflexion line where the concave portion transitions to convex portion; “In addition, the ledge portion 220 may have localized concave portion 227 as well as a localized convex portion or surface 229, which may result in wall portion 222 having varying heights as it extends upwardly from ledge portion 220." see [0089] and FIG. 17)
the transition region (222) curves to extend in a direction away from the suction surface (44) toward the tip surface (224).
Regarding Claim 8, Lewis discloses the following: 
 The compressor aerofoil (36) as claimed in claim 7, wherein the tip portion (46) further comprises:
a pressure side inflexion line (there is inherently an inflexion point and inflexion line where the concave portion transitions to convex portion; “In addition, the ledge 
the pressure side inflexion point (there is inherently an inflexion point and inflexion line where the concave portion transitions to convex portion; “In addition, the ledge portion 220 may have localized concave portion 227 as well as a localized convex portion or surface 229, which may result in wall portion 222 having varying heights as it extends upwardly from ledge portion 220." see [0089] and FIG. 17) being provided on the pressure side inflexion line (there is inherently an inflexion point and inflexion line where the concave portion transitions to convex portion; “In addition, the ledge portion 220 may have localized concave portion 227 as well as a localized convex portion or surface 229, which may result in wall portion 222 having varying heights as it extends upwardly from ledge portion 220." see [0089] and FIG. 17);
the pressure side inflexion line (there is inherently an inflexion point and inflexion line where the concave portion transitions to convex portion; “In addition, the ledge portion 220 may have localized concave portion 227 as well as a localized convex portion or surface 229, which may result in wall portion 222 having varying heights as it extends upwardly from ledge portion 220." see [0089] and FIG. 17) extending between the aerofoil (36) leading edge (38) and the aerofoil (36) trailing edge (40).
Regarding Claim 9, Lewis discloses the following:
The compressor aerofoil (36) as claimed in claim 1, wherein:
the pressure surface (42) and the suction surface (44) are spaced apart by a distance wA;

the distance wA between the pressure surface (42) and the suction surface (44) decreases in value from the maximum value towards the aerofoil (36) leading edge (38); and
the distance wA between the pressure surface (42) and the suction surface (44) decreases in value from the maximum value towards the aerofoil (36) trailing edge (40). (as can be seen in FIG. 17)
Regarding Claim 10, Lewis discloses the following:
The compressor aerofoil (36) as claimed in claim 9, wherein:
the tip wall (wall of 46) increases in width wSA along its length from the aerofoil (36) leading edge (38); and
increases in width wSA along its length from the aerofoil (36) trailing edge (40). (as can be seen in FIG. 17)

 Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGill et al (US 20170218976 A1), hereafter referred to as McGill.
Regarding Claim 1, McGill discloses the following:
 A compressor aerofoil (70) for a turbine engine (10), the compressor aerofoil (70) comprising:
a tip portion (80) which extends from a main body portion (body of 70);
the main body portion (body of 70) defined by:
a suction surface wall (wall of 88) having a suction surface (88),

the tip portion (80) comprising:
a tip wall (wall of 80) which extends from the aerofoil (70) leading edge (76) to the aerofoil (70) trailing edge (78);
the tip wall (wall of 80) defining a squealer (see FIG. 9B, [0054]) and having a tip surface (80); and
one of the suction surface wall (wall of 88) or the pressure surface wall (wall of 90) extends towards the tip wall (wall of 80) such that the a respective one of the suction surface (88) or the pressure surface (90) extends to the tip wall (wall of 80);
a shoulder (110) is provided on the other of the suction surface wall (wall of 88) or the pressure surface wall (wall of 90);
wherein the shoulder (110) extends between the aerofoil (70) leading edge (76) and the aerofoil (70) trailing edge (78); and
a transition region ("W" region in FIG. 9B) tapers from the shoulder (110) in a direction to the tip wall (wall of 80),
wherein, in cross-section, there is a smooth blend (wall "W" region in FIG. 9B forms a "smooth blend" see FIG. 9B, [0074]) formed by the shoulder (110) and the other of the suction surface wall (wall of 88) or the pressure surface wall (wall of 90), and
the transition region ("W" region in FIG. 9B) forms a discontinuous curve (edge formed by intersection of "W" region in FIG. 9B and 80) with the tip surface (80).
Regarding Claim 4, McGill discloses the following:
 The compressor aerofoil (70) as claimed in claim 1,

the tip surface (80) extends from the aerofoil (70) leading edge (76) to the aerofoil (70) trailing edge (78);
the transition region ("W" region in FIG. 9B) of the suction surface wall (wall of 88) extends from the shoulder (110) in a direction towards the pressure surface (90), and
at a suction side inflexion point (there is inherently an inflexion point and inflexion line where the concave portion transitions to convex portion "Rather than a sharp radius recess 110, the recess can be defined by a smooth S-shaped profile as shown by the dashed line for example comprising two blended radii." see [0074] and FIG. 9B) the transition region ("W" region in FIG. 9B) curves to extend in a direction away from the pressure surface (90) toward the tip surface (80).
Regarding Claim 5, McGill discloses the following:
 The compressor aerofoil (70) as claimed in claim 4, wherein the tip portion (80) further comprises:
a suction side inflexion line (there is inherently an inflexion point and inflexion line where the concave portion transitions to convex portion "Rather than a sharp radius recess 110, the recess can be defined by a smooth S-shaped profile as shown by the dashed line for example comprising two blended radii." see [0074] and FIG. 9B) defined by a change in curvature (see [0074]) on the suction surface (88); and
the suction side inflexion point (there is inherently an inflexion point and inflexion line where the concave portion transitions to convex portion "Rather than a sharp radius recess 110, the recess can be defined by a smooth S-shaped profile as shown by the dashed line for example comprising two blended radii." see [0074] and FIG. 9B) being provided on the suction side inflexion line (there is inherently an inflexion point 
the suction side inflexion line extending between the aerofoil (70) trailing edge (78) and the aerofoil (70) leading edge (76).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (US 20170145828 A1), hereafter referred to as Lewis.
 Regarding Claim 11, 13-14, and 16-19, Lewis discloses the following:
The compressor aerofoil (36) as claimed in claim 10, 12 (see the rejection of claim 12 below), 13, 2, 2, 3, and 3 respectively wherein
Lewis does not disclose the following:
a width wSA of the tip wall,
has a value of at least 0.3, but no more than 0.6, of the distance wA; (claim 11)
a distance h2A from each of a pressure side inflexion line and a suction side inflexion line to the casing has a value of at least 1.5 hg but no more than 3.5 hg; (claim 13)
the shoulder is provided a distance h1A from the casing; where h1A has a value of at least 1.5, but no more than 2.7, of distance h2A; (claim 14)

wherein the angle ϕ is less than or equal to 5°; (claim 17)
wherein the angle θ is preferably 90°; (claim 18)
wherein the angle θ is between 45° and 90°; (claim 19)
However the Examiner notes the following:
MOTIVATION STATEMENT
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make changes to the relative dimensions of the aerofoil as disclosed by Lewis, wherein the width wSA of the tip wall has a value of at least 0.3, but no more than 0.6, of the distance wA; distance h2A from each of a pressure side inflexion line and a suction side inflexion line to the casing has a value of at least 1.5 hg but no more than 3.5 hg; wherein the angle ϕ is preferably 0°; wherein the angle ϕ is less than or equal to 5°; wherein the angle θ is preferably 90°; wherein the angle θ is between 45° and 90°; with no functionally distinct difference or criticality, and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (See MPEP § 2144.04 for Legal Precedent as Source of Supporting Rationale.)
Regarding Claim 12, Lewis discloses the following:
The compressor aerofoil (36) as claimed in claim 11, wherein
Lewis continues to disclose the following:
wherein the first radius of curvature is equal to the second radius of curvature.
 A compressor rotor assembly for a turbine engine, comprising:
a casing (see FIG. 1), and
.
Allowable Subject Matter
Claims 15 (and 20-23 by virtue of dependence on claim 15) would appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and (b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In combination with the other structures required by the independent claims, the inclusion of:
Regarding Claim 15:
a distance W of a point on the transition region to the suction surface wall or pressure surface wall without the transition region for a given height “h” from the tip surface is defined by: 
    PNG
    media_image1.png
    86
    423
    media_image1.png
    Greyscale

 where α has a value greater than or equal to 1,
where β has a value greater than 1.
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Lewis et al (US 20170145828 A1) and McGill et al (US 20170218976 A1).
Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar blade tip shapes see Page 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745